                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 LASHAWNNA AIKENS,                               )
                                                 )
             Plaintiff,                          )   Civil Action No. 19-171
                                                 )
                                                     Judge Cathy Bissoon
 v.                                              )
                                                 )
 SECOND EAST HILLS LP,                           )   Chief Magistrate Judge
                                                 )   Cynthia Reed Eddy
             Defendant.
                                                 )


                                   MEMORANDUM ORDER

       This case has been referred to United States Chief Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and

(B), and Local Rule of Civil Procedure 72.

       On March 1, 2019, the Magistrate Judge issued a Report and Recommendation (the

“Report,” Doc. 2) recommending that Plaintiff’s Motion for Leave to Proceed in Forma

Pauperis (Doc. 1) be granted and that this action be dismissed with prejudice for lack of subject

matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1), as amendment would be

futile. Objections to the Report were due on March 20, 2019, and no objections have been filed.

       The Court has conducted a de novo review of the pleadings and documents in this case,

together with the Report. As there are no objections to the Report and as the Court agrees with

the analysis and conclusions in the Report, the Court will adopt the Report as the opinion of the

District Court and dismiss this action with prejudice for lack of subject matter jurisdiction.

                                                 *   *   *




                                                 1
       Accordingly, IT IS ORDERED that:

       The Report and Recommendation (Doc. 2) is ADOPTED as the Opinion of the Court.

Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Doc. 1) is GRANTED, and the

Complaint attached to that Motion (Doc. 1-3) is deemed filed.

       IT IS FURTHER ORDERED that this action is DISMISSED with prejudice for lack of

subject matter jurisdiction. This action shall be marked CLOSED.

       IT IS SO ORDERED.


March 28, 2019                                     s\Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge



cc (via U.S. First Class Mail):

LASHAWNNA AIKENS
2340 East Hills Drive
#13
Pittsburgh, PA 15221




                                               2
